Citation Nr: 0335330	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  92-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty for training from 
December 1976 to July 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1990 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for an acquired psychiatric disorder.  
In an October 1990 rating decision, the RO reopened and 
denied on the merits the claim for service connection for an 
acquired psychiatric disorder.  The appellant appealed this 
decision to the Board.

In May 1992, the Board remanded the case for further 
development.  After the requested development was 
accomplished, the RO continued the denial in a December 1993 
rating decision.  Subsequently, the veteran raised the issue 
of entitlement to service connection for PTSD.  In August 
1994, the Board again remanded the case to the RO for 
development of that issue.  In July 1998, the RO denied 
service connection for an acquired psychiatric disorder, 
including PTSD.  The case was then returned to the Board.

In a May 1999 decision, the Board reopened the claim for 
service connection for an acquired psychiatric disorder, and 
then denied service connection for an acquired psychiatric 
disorder and PTSD.  The appellant appealed this determination 
to the United States Court of Appeals for Veterans Claims 
(Court).  While the case was pending, the parties filed a 
Joint Motion requesting that the Court vacate the part of the 
Board's decision that denied service connection for an 
acquired psychiatric disorder and PTSD, and remand the claim 
for further development and readjudication.  In February 
2000, the Court issued an Order that vacated the Board's May 
1999 decision and remanded the case to the Board.

In August 2000, the Board remanded the case to the RO for 
further action.  The requested development was accomplished 
and the case was returned to the Board for appellate review.  
The Board issued a decision in June 2002 that was 
subsequently vacated by a May 2003 order of the Court.  The 
Joint Motion for Remand supporting the Court's order reflects 
that the June 2002 Board decision was vacated and remanded 
because the Board decision did not provide adequate reasons 
and bases for its determinations.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims for service 
connection for an acquired psychiatric disorder (other than 
PTSD) has been obtained; VA has notified the veteran of the 
evidence needed to substantiate the service connection claim 
addressed in this decision, and has obtained all relevant 
evidence designated by the veteran, in order to assist him in 
substantiating his claim for VA compensation benefits; 
further, in light of the grant of service connection for an 
acquired psychiatric disorder of paranoid schizophrenia, 
there is no reasonable possibility that additional assistance 
would further aid in substantiating that claim. 

2.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether his currently 
diagnosed disability of paranoid schizophrenia is 
etiologically related to a period of active duty for training 
service from December 1976 to July 1977.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, paranoid schizophrenia was incurred in the line of 
duty during the appellant's active duty for training.  38 
U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met with respect to 
the claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD).  In light of 
the grant of service connection for paranoid schizophrenia, 
no further evidence is necessary to substantiate the 
veteran's claim for service connection for an acquired 
psychiatric disorder (other than PTSD).  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  In this veteran's case, there is no 
reasonable possibility that additional assistance would 
further aid in substantiating the veteran's claim for VA 
compensation benefits regarding this issue.  See 38 U.S.C.A. 
§ 5103A(a)(1),(2) (West 2002).  Accordingly, no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations with 
respect to the claim of entitlement to service connection for 
an acquired psychiatric disorder (other than PTSD).

II.  Service Connection for (Non-PTSD) Psychiatric Disorder

The veteran contends that service connection should be 
granted for all of the veteran's "mental illness."  Through 
his attorney, he contends that service connection for an 
acquired psychiatric disorder should be granted on a direct 
basis in accordance with 38 U.S.C.A. § 1131, and 38 C.F.R. §§ 
3.303(a) and (d), based on a finding that the psychiatric 
disorder resulted from the appellant's sexual trauma during 
the period of active duty for training from December 1976 to 
July 1977.  He also contends that the medical opinion 
evidence, namely an August 1997 VA psychiatrist's opinion, 
supports his contention that the veteran's currently 
diagnosed psychiatric disorder began while the veteran was on 
active duty for training service from December 1976 to July 
1977.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); see also 38 C.F.R. § 3.6(a) (2003).  
Consequently, when a claim is based solely on a period of 
active duty for training, the appellant must establish that 
he was disabled from a disease or injury incurred or 
aggravated in the line of duty in order to establish basic 
eligibility for veterans benefits.  38 U.S.C.A §§ 101(2) 
(West 2002); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).  See also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) ("an individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status").

The veteran's DD Form 214 reflects that he served for more 
than 90 days after December 31, 1946.  The record reflects 
that the veteran served on active duty for training from 
December 1976 to July 1977.  While there is some question 
regarding the type of subsequent periods of service, in light 
of the grant of benefits in this case - service connection 
for paranoid schizophrenia based on the December 1976 to July 
1977 service - the Board need not reach the question of the 
veteran's status for any subsequent periods of service. 

The Board has reviewed of all the lay and medical evidence of 
record, whether or not specifically identified in this 
decision.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).  
After a review of the evidence, the Board finds that the 
evidence for and against the veteran's claim is in relative 
equipoise on the question of whether his currently diagnosed 
disability of paranoid schizophrenia is etiologically related 
to a period of active duty for training service from December 
1976 to July 1977.  The evidence weighing against the 
veteran's claim for service connection for a psychiatric 
disorder includes the absence of in-service complaints, 
findings, or diagnoses of a psychiatric disorder; the first 
post-service evidence of treatment for a psychiatric disorder 
(diagnosed as paranoid reaction) several months after service 
separation in March 1978; and varying reports by the veteran 
regarding the details of alleged sexual assaults during the 
active duty for training service that range from merely being 
"approached" or having "passes" made toward him to being 
frequently "assaulted" or "raped." 

The evidence weighing in favor of the veteran's claim for 
service connection for a psychiatric disorder includes the 
fact that the first post-service treatment in March 1978 for 
psychiatric symptomatology was only several months after 
separation from active duty for training service in July 
1977; in March 1978, the veteran reported a history of 
symptoms beginning in service and since service; other 
reports by the veteran during subsequent treatment or 
examination and in other writings include that he got 
depressed while in basic training, or had been "approached" 
or harassed or "raped" during service; statements from the 
veteran's family members, especially his mother, and former 
co-workers, reflect that the veteran's behavior significantly 
changed after service; and an August 1997 medical etiology 
opinion by a VA physician was that the veteran's currently 
diagnosed chronic schizophrenic illness "started when he was 
in service."  An October 1997 VA compensation examination 
reflects a diagnosis of paranoid type schizophrenia, based in 
part on a history of assault and rape during advanced (active 
duty) training in 1977; the examiner did not offer an 
etiology opinion, and refused to comment regarding the 
credibility of the asserted rape during service. 

When the favorable evidence is weighed against the 
unfavorable evidence, the Board finds that the evidence for 
and against the veteran's claim is in relative equipoise on 
the question of whether his currently diagnosed disability of 
paranoid schizophrenia is etiologically related to a period 
of active duty for training service from December 1976 to 
July 1977.  While the veteran's reports of in-service 
harassment, assault, or rape are somewhat inconsistent, the 
Board notes that he made such reports on numerous occasions, 
including within a few months of service for the purpose of 
seeking treatment and to his mother, and that the nature of 
the assault would lend itself to reluctance in reporting of 
details of the incident(s).  Since the first time the veteran 
sought treatment in March 1978, at his family's insistence, 
and several months after experiencing psychiatric symptoms, 
the veteran reported a history of symptoms dating from his 
period of active duty for training service in 1977.  While 
the August 1997 VA physician's medical opinion does not 
explicitly relate the veteran's diagnosed chronic 
schizophrenic illness to the reported sexual trauma in 
service, and even indicates that it was almost impossible to 
determine causation, the opinion nevertheless was that the 
schizophrenia began while the veteran was in service.  For 
these reasons, and with the resolution of reasonable doubt in 
the appellant's favor, the Board finds that service 
connection for an acquired psychiatric disorder of paranoid 
schizophrenia is warranted.  38 U.S.C.A. §§ 101, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  


ORDER

Service connection for paranoid schizophrenia is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Because of the change in the law brought about by the VCAA, a 
remand in this case of the issue of entitlement to service 
connection for PTSD is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
The RO has not provided the veteran specific notice 
concerning the issue of service connection for PTSD in this 
case, including which evidence the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Because the issue of entitlement to service connection for 
PTSD is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that, notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  The veteran may waive the right to notice and 
duty to assist required by the VCAA, although the record does 
not reflect that he has done so. 

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those 
specified below, are fully complied with 
and satisfied regarding the claim for 
service connection for PTSD.  See also 38 
C.F.R. § 3.159 (2003).  The RO should 
specifically notify the veteran as to 
what information and evidence he is to 
submit, including a medical diagnosis of 
PTSD, and what additional information and 
evidence, if any, VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter by the RO, must also 
comply with the holdings of Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



